Citation Nr: 1735239	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-22 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.  

2.  Entitlement to a rating in excess of 20 percent for instability of the left knee before August 1, 2015, and to a compensable rating thereafter.  

3.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.  

4.  Entitlement to a rating in excess of 20 percent for a back disability.

5.  Entitlement to a rating in excess of 30 percent for pes planus with left hallux valgus, corns, and bunions.  

6.  Entitlement to a compensable rating for hypertension.

7.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

During the Veteran's January 2017 hearing before the undersigned, the Veteran stated that he had filed a claim seeking disability benefits from the Social Security Administration (SSA).  Such records from the SSA may contain information pertinent to the Veteran's claims, and the AOJ should undertake all appropriate efforts to obtain such records on remand.  

Furthermore, during the Veteran's January 2017 hearing, the Veteran contended that his back, bilateral knee, and pes planus disabilities had worsened since the time of his most recent examinations, which occurred in July 2014.  Accordingly, the Board finds that the Veteran should be afforded with additional examinations to ascertain the current severity and manifestations of his back, bilateral knee, and pes planus disabilities.

Furthermore, with regard to the Veteran's back and bilateral knee disabilities, while the July 2014 examiner reported range of motion findings, the examiner did not express such findings in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Since July 2014, the United States Court of Appeals for Veterans Claims has held that VA orthopedic examinations must include joint testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, lacking the required findings pursuant to Correia, the July 2014 examination reports are inadequate, and the AOJ should ensure that the Veteran receives examinations that comply with the requirements that Correia imposes.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim.  

2.  Then, schedule the Veteran for VA examinations to determine the current nature and severity of the Veteran's bilateral knee disability, back disability, and pes planus.  The examiner should, consistent with 38 C.F.R. § 4.59, ensure that the examination report, to the extent possible, describes the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  Failure to do so will result in the examination report being found inadequate.

3.  Then, readjudicate the issues on appeal.  If any claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






